Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 10/26/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 20140071971) in view of Li et al. (US 20150055623).

(Fig. 7, terminal 30), comprising:
a baseband processor configured to communicate with a Radio Access Network (RAN) node using a communication transceiver; and one or more processors operably coupled to the baseband processor (FIG. 9, terminal 30; [0084]) and configured to:
perform Transmission Control Protocol and Internet Protocol (TCP/IP) processing (terminal 30 forms a MAC payload by aggregating a plurality of TCP payloads; [0056]);
offload only a portion of the TCP/IP processing to the RAN node (the terminal 30 judges whether the base station 10 includes the following function. Such a function is a function to segment a MAC payload into which the plurality of TCP payloads are aggregated, into the respective TCP payloads, and transmit a plurality of packets that individually include the obtained TCP payloads, to the destination communication device. For example, the aggregated MAC payload is obtained by aggregating the plurality of TCP payloads in units of bytes until the MAC payload reaches the maximum length of the MAC SDU which is allowed in the wireless LAN. In addition, the terminal 30 forms a MAC payload by aggregating a plurality of TCP payloads in units of bytes until the MAC payload reaches the maximum length of the MAC SDU which is allowed in the wireless LAN when the terminal 30 detects that the base station 10 includes such a function. In addition, the terminal 30 configures a packet that includes the formed MAC payload. On the other hand, the terminal 30 configures a plurality of packets that individually include a plurality of MAC payloads when the terminal 30 detects that the base station 10 does not include such a function; [0055-0057]); and
maintain TCP protocols running end-to-end between the UE and a remote host (FIG. 29 is a sequence diagram illustrating flow establishment of TCP in the fifth embodiment. Generally, the TCP flow is established between the terminal 30 and the communication device 50 by a procedure that is called "3-way handshake"; [0211]).
Kojima does not expressly disclose a cellular RAN node.
In an analogous art, Li discloses a cellular RAN node (UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a network and thus to enable efficient and effective processing for tasks that are achieved without resource sharing (Li; [0227]).

Regarding claim 2, the combination of Kojima and Li, particularly Kojima discloses wherein the one or more processors comprise an application processor configured to perform and offload the TCP/IP processing (FIG. 9, terminal 30; [0084].
Terminal 30 detects whether the base station 10 has a function to segment a MAC payload into which the plurality of TCP payloads are aggregated, into the respective TCP payloads, and transmit a plurality of packets that individually include the obtained TCP payloads, to the destination communication device. For example, the aggregated MAC payload is obtained by aggregating the plurality of TCP payloads in units of bytes until the MAC payload reaches the maximum length of the MAC SDU which is allowed in the wireless LAN. The terminal 30 forms a MAC payload by aggregating a plurality of TCP payloads in units of bytes until the MAC payload reaches the maximum length of the MAC SDU which is allowed in the wireless LAN when the terminal 30 detects that the base station 10 includes such a function; [0055-0056]).

Regarding claim 3, the combination of Kojima and Li, particularly Kojima discloses wherein the portion of TCP/IP processing to offload to the RAN node comprises a transmit IP checksum (The TOE executes processing such as recalculation of a checksum of an IP header; [0074]).
Li discloses a cellular RAN node (UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a (Li; [0227]).

Regarding claim 4, the combination of Kojima and Li, particularly Kojima discloses wherein the portion of TCP/IP processing to offload to the RAN node comprises a transmit TCP checksum (The TOE executes processing such as rewriting of a packet length of a TCP header, and recalculation of a checksum of the TCP header, with the aggregation processing; [0074]).
Li discloses a cellular RAN node (UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a network and thus to enable efficient and effective processing for tasks that are achieved without resource sharing (Li; [0227]).

Regarding claim 6, the combination of Kojima and Li, particularly Kojima discloses wherein the portion of TCP /IP processing to offload to the RAN node comprises a receive IP checksum (The TOE executes processing such as recalculation of a checksum of an IP header; [0074]).
(UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a network and thus to enable efficient and effective processing for tasks that are achieved without resource sharing (Li; [0227]).

Regarding claim 7, the combination of Kojima and Li, particularly Kojima discloses wherein the portion of TCP/IP processing to offload to the RAN node comprises a receive TCP checksum (The TOE executes processing such as rewriting of a packet length of a TCP header, and recalculation of a checksum of the TCP header, with the aggregation processing; [0074]).
Li discloses a cellular RAN node (UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a (Li; [0227]).

Regarding claim 9, the combination of Kojima and Li, particularly Kojima discloses wherein the portion of TCP/IP processing to offload to the RAN node comprises a TCP transmit segmentation (the terminal 30 judges whether the base station 10 includes the following function. Such a function is a function to segment a MAC payload into which the plurality of TCP payloads are aggregated, into the respective TCP payloads, and transmit a plurality of packets that individually include the obtained TCP payloads, to the destination communication device; [0055]).
Li discloses a cellular RAN node (UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a network and thus to enable efficient and effective processing for tasks that are achieved without resource sharing (Li; [0227]).

Regarding claim 10, the combination of Kojima and Li, particularly Kojima discloses wherein the portion of TCP/IP processing to offload to the RAN node (communication device 50 identifies a failure range on the basis of the changed response that is received from the base station 200 and retransmits a packet that corresponds to the failure range (Step S47). The retransmission packets at that time are schematically illustrated in FIG. 21F. The base station 200 executes the aggregation processing using the retransmission packet that is transmitted from the communication device 50 (Step S48). For example, the base station 200 deletes data that is included in a success range indicated by a non-changed response in a TCP payload that is included in the retransmission packet, and forms a TCP payload in which the TCP payload after the aggregation is set as a unit, using data outside the success range indicated by the non-changed response. That is, in the retransmission packet that is transmitted in FIG. 21F, data for which delivery confirmation has been already obtained is also included; [0163-0164]).
Li discloses a cellular RAN node (UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a network and thus to enable efficient and effective processing for tasks that are achieved without resource sharing (Li; [0227]).

(communication device 50 transmits the delivery confirmation response to the base station 300 (Step S73). Here, the processing in Steps S71 to S73 is repeated in a certain time period or by a certain number of times. In the base station 300, the retransmission control unit 311 rewrites the sequence number of the delivery confirmation response that is received from the communication device 50 (Step S55). Here, as illustrated in FIG. 281, the SACK of the sequence numbers of 8000 to 8500, which is received from the communication device 50 at the time illustrated in FIG. 28F is set in a unit of a TCP payload of the terminal 250, so that the SACK of the sequence numbers of 8000 to 8500 is set as changed SACK without changing; [0201-0202]).
Li discloses a cellular RAN node (UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a network and thus to enable efficient and effective processing for tasks that are achieved without resource sharing (Li; [0227]).

(FIG. 9 is a block diagram illustrating an example of the terminal according to the first embodiment. In FIG. 9, the terminal 30 includes a construction control unit 31, a detection unit 32, a quality judgment unit 33, a wireless interface 34, and a reception processing unit 35; [0084]), 
wherein the application processor is configured to offload the portion of the TCP/IP processing to the baseband processor, and the baseband processor is configured to offload at least some of the portion of the TCP/IP processing to the RAN node (The detection unit 32 detects whether the base station 10 that is a connection destination includes the above-described segmentation processing function of the TCP payloads (hereinafter may be referred to as a "TCP segmentation function"). For example, a table that stores a basic service set ID (BSSID) of the base station 10 that is the connection destination candidate and includes the TCP segmentation function is stored in a memory (not illustrated). The detection unit 32 detects that the TCP segmentation function is included in the base station 10. construction control unit 31 forms a MAC payload by aggregating a plurality of TCP payloads in units of bytes until the MAC payload reaches the maximum length of the MAC SDU which is allowed in the wireless LAN when an "aggregation condition" is satisfied. In addition, the construction control unit 31 configures a packet that includes the formed MAC payload. The packets that are configured in the construction control unit 31 are transmitted to the base station 10 that is the connection destination, through the wireless interface 34; [0085-0088]).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Li and further in view of Gross et al. (US 20150019748).

Regarding claim 5, the combination of Kojima and Li, particularly Kojima discloses wherein the portion of TCP/IP processing to offload to the RAN node comprises a transmit Transport Layer protocol checksum (The TOE executes processing such as rewriting of a packet length of a TCP header, and recalculation of a checksum of the TCP header, with the aggregation processing; [0074]).
Li discloses a cellular RAN node (UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a network and thus to enable efficient and effective processing for tasks that are achieved without resource sharing (Li; [0227]).
The combination of Kojima and Li does not expressly disclose a User Datagram Protocol (UDP).
( Having the TCP packet processing engine 275 of the NIC 230 to perform checksum computation for the smaller packets, the switch controller 205 has offloaded this checksum computation task to the NIC 230. As shown, the TCP headers 2-1 through 2-N have their own checksum values, checksum 1 through N. switch controller 205 offloads some of offloadable tasks to the NIC 210 to process a data packet 305. This figure is identical to FIG. 2 described above, except that the packet 215 is replaced with the packet 305. This figure illustrates the processing techniques that are described above by reference to FIG. 2 can be applied to a packet of any type of protocol. For instance, the packet 305 is a User Datagram Protocol (UDP) packet; [0068, 0075]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Gross in the system of Kojima and Li in order to save computing resources for performing other tasks, and improve network performances by offloading some of a protocol stack (Gross; [0004]).

Regarding claim 8, the combination of Kojima and Li, particularly Kojima discloses wherein the portion of TCP/IP processing to offload to the RAN node comprises a receive Transport Layer protocol checksum (The TOE executes processing such as rewriting of a packet length of a TCP header, and recalculation of a checksum of the TCP header, with the aggregation processing; [0074]).
(UE may choose to offload a portion of the processing to another or multiple other capable entities, including other devices over a direct or network-routed connection, or to a local data processing server located at the edge of the network (for example co-located with the eNB); [0227]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Li in the system of Kojima in order to enable a dynamic distribution of radio and application processing resources in a network and thus to enable efficient and effective processing for tasks that are achieved without resource sharing (Li; [0227]).
The combination of Kojima and Li does not expressly disclose a User Datagram Protocol (UDP).
In an analogous art, Gross discloses a User Datagram Protocol (UDP) ( Having the TCP packet processing engine 275 of the NIC 230 to perform checksum computation for the smaller packets, the switch controller 205 has offloaded this checksum computation task to the NIC 230. As shown, the TCP headers 2-1 through 2-N have their own checksum values, checksum 1 through N. switch controller 205 offloads some of offloadable tasks to the NIC 210 to process a data packet 305. This figure is identical to FIG. 2 described above, except that the packet 215 is replaced with the packet 305. This figure illustrates the processing techniques that are described above by reference to FIG. 2 can be applied to a packet of any type of protocol. For instance, the packet 305 is a User Datagram Protocol (UDP) packet; [0068, 0075]).
(Gross; [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413